The opinion of the court was delivered by
Bennett, J.
The judgment, sought in this case to be vacated, was rendered on the second day of May, 1842; and the present petition was not prayed out, until more than two terms of the county court had elapsed from the time of the rendition of the' judgment. This petition is brought under the eighth section of chap. 33 of the Revised Statutes; and the ninth section provided, that no such petition should be sustained, unless preferred at the first or second *89stated term of the county court next after the rendition of the judgment by the justice. This section continued in force until after the petitioner was fully barred of his present remedy. The statute of 1843 declares, that no petition shall be sustained under the provisions of sections 8 and 9 of chap. 33 of the Revised Statutes, unless brought within two years next after the rendition of the judgment by the justice. The second section of the statute of 1843 repeals so much of the ninth section of the Revised Statutes, as related to the time in which the petition must have been preferred.
We are now called upon to revise the decision of the county court, dismissing the petition.
The case has been argued, somewhat at length, upon the ground, that the statute of 1843 is unconstitutional, if intended to apply to a case, in which the petitioner had no right to prefer his petition at the time the law was passed.
Some members of the court consider, that the judgment of the justice is a contract, within the tenth section of the first article of the constitution of the United States, — which restrains the state legislatures from passing any law impairing the obligation of contracts, — and that the judgment, being unappealed from, and the time having elapsed, in which apetition could be preferred under the then existing laws, became to all intents and purposes a final judgment, and that any law subsequently passed, authorizing the court, in its terms, to vacate the judgment,, must, of necessity, impair its obligation.
The statute, in such case, if constitutional to would empower the county court to set aside and vacate a judgment, which had become final and absolute before any attempt on the part of the legislature to confer the power, and which must otherwise have remained a final and absolute judgment. So far as this question is concerned, I do not perceive that it can make any difference, whether the legislature directly vacate the judgment and grant a new trial, or empower the court to do it. If the legislature directly granted the new trial, it might be farther objected, that the granting the new trial was a judicial act; but the obligation created by the judgment would be none the less impaired in the one case, than in the other.
The statute of 1827, appointing road commissioners, made it their duty to make personal inspection of the subject matter of the *90petition which should be preferred to them, and to adjudicate and make order thereon, which was made final and conclusive; and the statute authorizes the commissioners to tax cost in behalf of the successful party and issue execution for the same. In 1828 the statute was passed, giving an appeal from the determination of the commissioners to the county court; and one section of the statute allowed an appeal from the decision of the commissioners already made, if applied for within ninety days after the passing of the statute. In the case of Hill et al. v. Sunderland, 3 Vt. 507, it was held, that this section of the statute was unconstitutional and void, as it respected those persons, to whom damages and costs had been awarded when the act was passed. It was considered, that such persons had acquired a right to the damages and costs, which had been awarded them under the adjudication of a tribunal of competant jurisdiction, which was, when made, final and conclusive, and that those rights could not be hazarded, or destroyed, by subsequent legislation.
It appears to me, that that case goes far to determine the character of the statute in question, as applied to the case before us. But we do not find it necessary to put the case upon this ground, since the court are all well agreed, that it could not have been the intention of the legislature, that the statute of 1843 should have a retroactive operation, so as to embrace those cases, in which the remedy was fully barred when the statute was enacted.
It is an elementary principle, that all laws are to commence in futuro and operate prospectively ; and no one can question the correctness of the position, as a general rule, that no statute is to be so construed, as to have a retrospective operation beyond the time of its enactment, unless the language is too explicit to admit of any other construction. The statute of 29 Charles II, called the statute of frauds, enacted, that no action should be brought, after a certain day specified, upon any agreement in consideration of marriage, «fee., unless some note or memorandum in writing be signed &c. It was held, that this statute should not be so construed as to affect parol promises, made before its passage. The court considered, that the intention of the Parliament was only to prevent for the future, and that it was a cautionary law. Helmore v. Shuter et al., 2 Show. 17. See also the case of Dash v. Van Kleek, 7 Johns. 493,—where the question of construction was much considered by Thompson, J.
*91The statute of Charles II is very strong. Its language is, no action shall be brought, &o. The statute of 1843 declares, that no petition shall be sustained, unless brought within two years after the rendition of the judgment by the justice. This is not, in terms, declaring, that every petition shall be sustained, if brought within the two years; and we are not bound so to construe these words, unless we think such was the intention of the legislature. So to construe them would be to open afresh a controversy, which had become closed by lapse of time, and in which the rights of the parties had become so fixed, as not to be liable to be disturbed under the then existing laws. Every law, that takes away or impairs rights vested agreeably to existing laws, is retrospective. To say the least of such laws, they are generally .unjust, and neither accord with sound legislation, nor the fundamental principles of the social compact. It would be an unjust imputation against the legislature, to suppose they intended a law of that description, unless the most clear and unequivocal language is used.
The law under consideration does not necessarily, or even reasonably, require such an interpretation, as to affect the case now before the court. As the statute of 1843 repeals the limitation under the former statute, it was doubtless the intention of the legislature, that it should be so far retrospective, as to reach cases, upon which the statute bar had not then fully run. Farther than this we think the legislature did not intend to go. Farther than this the language of the statute does not require us to go.
The result is, the judgment of the county court, dismissing the petition, is affirmed.